ON MOTION FOR REHEARING
Complaint is made by the Butlers that this court should not remand that portion of the judgment denying the Stanfield recovery, but should affirm the judgment of the trial court. The basis for this contention is that the Stanfields made no complaint in the trial court in their motion for new trial, and no points of error in this court attacking the jury finding of “none” to the Stanfield damage issue. The rationale is that the jury finding of no damages supports the take-nothing judgment, and the liability issue findings were immaterial. The case of Lewis v. Isthmian Lines, Inc., 425 S.W.2d 893 (Tex.Civ.App., Houston, 1968, no writ), is cited as authority for this position. There is also some veiled suggestion that Howard and Hattie Stanfield, as individuals, may not have appealed from the take-nothing judgment, and that this appeal is by the Stan-fields as representatives of the Estate from the judgment against them as cross-defendants.
First, this latter contention is rejected. The record shows the original and amended motions for new trial were made by the Stanfields as plaintiff and cross-defendants. The judgment and the order overruling the motion for new trial each recite notice of appeal by the Stanfields in both capacities. The supersedeas bond recites the fact that Howard and Hattie Stanfield and the Estate of Roy Stanfield, Deceased, desire to take an appeal. Such bond is signed on behalf of the Stanfields in both capacities. We think it is clear the Stan-fields are before us as both plaintiffs and cross-defendants.
The Lewis Case, supra, is apparently the only case in this state touching on the matter before us, and it has no writ history. The Lewis Case, supra, held for the first time that the jury findings as to liability were immaterial and harmless unless the finding of no damage be set aside, citing Southern Pine Lumber Co. v. Andrade, 132 Tex. 372, 124 S.W.2d 334 (1939). This latter case is one of the most frequently cited and followed cases found in our law books. However, except for the Lewis Case, supra, it has always been cited for the proposition that the answer to the damage issue was immaterial when the liability issues have been found against the complaining party. We do not agree that the converse of the rule is true, as the damage issue cannot be regarded in the same light as liability issues for reasons hereafter stated.
*843We are inclined to believe that this position, now taken by the Butlers on motion for rehearing for the first time, comes too late. The Butlers did not indicate at any point in the trial court that they would rely upon this proposition. Nothing is said in their motion for judgment that they were entitled to a take-nothing judgment against the Stanfields in their individual capacity because of the answer to the Stanfield damage issue. The Butlers did not mention this matter in the proposed judgment tendered to the court, and this is likewise true of the judgment entered by the court. Also, the Butlers did not mention this proposition in their counter or reply points contained in their appel-lees brief filed in this court.
 In their appellees brief filed in this court, the Butlers did not contend in any manner that portions of the judgment entered in the trial court were separable. They did not ask this court to affirm the judgment against the Stanfields individually, regardless of any action taken as to the judgment secured by the Butlers. In fact, the Butlers did not mention the word “separable” in their motion for rehearing, and cited no authorities to this court which would authorize a remand of only a portion of this case. In such brief the Butlers’ only contentions were that the jury findings as to liability were supported by the evidence, without a hint to this court that such findings were immaterial as to the individual Stanfields because of the jury answer of “none” to the Stanfield damage issue. It has been consistently held in this state that matters presented for the first time on motion for rehearing cannot be considered. See W. T. Burton Company v. Keown Contracting Company, 353 S.W.2d 909 (Tex.Civ.App., Beaumont, 1961, error ref., n. r. e.); Quinn v. Wilkerson, 195 S.W.2d 399 (Tex.Civ.App., Fort Worth, 1946, no writ); Aycock v. Travis County, 255 S.W.2d 910 (Tex.Civ.App., Austin, 1953, error ref.).
The frequent holdings of the courts of this state that the answers to the damage issues are immaterial, must have led the Stanfields to believe it was not necessary for them to attack such finding on this appeal. The wording used by the Commission of Appeals in the Andrade Case, supra, to the effect that it would not have mattered if the jury had found defendant in error was damaged in a substantial amount, or had failed to answer that issue, would tend to mislead a litigant under the circumstances of the case before us. Under the posture of this case, if the jury had found the Stanfields damaged in a substantial amount, the judgment of this court would still be to reverse and remand the entire case for a new trial. A careful reading of the record before us indicates a battle between the parties was never fought over whether Howard and Hattie Stanfield had a reasonably probable expectation of receiving pecuniary benefits and contributions from their son, Roy Stan-field. The only question was as to the amount. The problem is similar to the one existing when all of the evidence shows a plaintiff has received some injury and the only question for the jury to decide is the extent of such injury. In those cases, the rule is that it is not error to refuse to submit an issue as to whether an injury occurred. Texas & Pacific Railway Company v. Moore, 329 S.W.2d 293 (Tex.Civ.App., El Paso, 1959, error ref., n. r. e.); Breaux v. Slocum, 438 S.W.2d 403, (Tex.Civ.App., Beaumont, 1968, error ref., n. r. e.). All of the evidence shows, in our case, that Roy Stanfield was thirty years of age at the time of his death, and his parents, in their sixties; that Roy Stan-field had never married, and was still living at home; that his parents were farmers and ranchers, and that Roy had begun to help with the farming while still in high school and continued while they sent him to college; that he helped continuously to the date of his death, and the value of his services went from $2,500.00 a year in 1956, to $9,500.00 in 1968, excepting only the years he was in the armed services. The answer of “none” to the damage issue demonstrates what the courts have always *844known — that juries are aware of the effect of their answers, and were trying to be consistent in holding for the Butlers and against the Stanfields, even though all of the evidence in the record showed some damages suffered by the Stanfields.
The Butlers have cited us no cases supporting their position. That is, that we should sever the Stanfield cause of action from the Butler cause of action, and not disturb the Stanfield take-nothing judgment even though we remand the Butler cause of action. We have made an independent search and have found no case in which such action has been taken. We have concluded our situation is more like the case in which a court of civil appeals has found error in a judgment as to the damages requiring reversal of the case, and the established law will not permit a reversal of only that portion of this case. In those instances it is held that the entire case must be returned to the trial court. Pacific Fidelity Life Insurance Company v. Simpson, 434 S.W.2d 117 (Tex.Sup.1968), Hanover Fire Insurance Co. v. Bock Jewelry Co., 435 S.W.2d 909, 919 (Tex.Civ.App., Dallas, 1968, error ref., n. r. e.).
Motion for rehearing overruled.